Citation Nr: 0111174	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for epididymitis with right hydrocele.  

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1994.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO).  The RO, in the August 1994 rating decision, 
denied the veteran's claim of entitlement to service 
connection for disorders of the cervical spine, thoracic 
spine and low back.  The veteran appealed the denial of 
service connection for all three claimed back disabilities.  
A March 1996 rating decision granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a zero percent rating.    

In April 1997, the issues of entitlement to service 
connection for thoracic spine and low back disorders were 
remanded by the Board to the RO for additional development.  
In a January 1998 Supplemental Statement of the Case, the RO 
continued to deny the veteran's claim of entitlement to 
service connection for a thoracic spine disorder and a low 
back disorder.  The RO also denied entitlement to a 
compensable disability evaluation for service-connected 
degenerative disc disease of the cervical spine.  The veteran 
appealed that issue as well.   

Service connection was granted for epididymitis and right 
hydrocele disorder; a zero percent rating.   The veteran 
appealed the assigned disability rating.     

In a March 1999 decision, the Board addressed all four issues 
then on appeal.  Entitlement to service connection for a 
thoracic spine disorder and a low back disorder was denied.  
The Board also denied entitlement to a disability evaluation 
in excess of zero percent for the degenerative disc disease 
of the cervical spine.  The Board assigned an increased 
disability evaluation, 20 percent, to the service-connected 
epididymitis and right hydrocele.  

Thereafter, a timely appeal of the Board's decision was filed 
with the United States Court of Appeals for Veterans Claims 
(the Court).  In a June 2000 memorandum decision, the Court 
affirmed that portion of the March 1999 decision which denied 
entitlement to service connection for low back and thoracic 
spine disorders.  The Court also affirmed the portion of the 
decision which denied entitlement to a disability evaluation 
in excess of zero percent for the degenerative disc disease 
of the cervical spine.  

The Court vacated the portion of the Board's March 1999 
decision which granted a 20 percent rating for the service-
connected epididymitis with right hydrocele and remanded that 
issue so the Board could adjudicate the issue of entitlement 
to special monthly compensation for loss of use of a creative 
organ.  The Court noted that in Akles v. Derwinski, 1 Vet. 
App. 118, 121 (1991), it held that there was no requirement 
in the law that the veteran must specify with precision the 
statutory provisions or the corresponding regulations under 
which he is seeking benefits and that 38 U.S.C.A. § 2412 (2) 
placed the burden on the Secretary to distribute full 
information to eligible veterans regarding all benefits and 
services to which they may be entitled to.  The Court 
indicated that the VA has a duty to consider whether an 
appellant is eligible for special monthly compensation when 
service-connection was established for a disability or injury 
to a creative organ, regardless of whether the appellant knew 
of such a possible rating.  Thus, the Court found that a 
remand to the Board was appropriate to determine whether the 
veteran was entitled to special monthly compensation for loss 
of use of a creative organ.  

In short, the Court's decision vacated the Board's decision 
as to the one issue which had been decided in the veteran's 
favor.  Since the Board's March 1999 grant of an increased 
disability rating for the veteran's service-connected 
epididymitis with right hydrocele was vacated by the Court, 
the Board will once address that matter.  In addition, as 
instructed by the Court, the Board will also address the 
matter of entitlement to special monthly compensation for 
loss of use of a creative organ.  

The Board's denial of the veteran's claim as to the issue of 
entitlement to an increased rating for his service-connected 
cervical spine disability was affirmed by the Court and will 
be addressed no further herein.  For reasons which will 
become clear, the Board believes that some comment is 
necessary with respect to the two service connection issues 
which were denied by the Board in March 1999, the denial of 
which was affirmed by the Court.

Entitlement to service connection for a disability of the 
thoracic spine and a low back disability

Factual background

The procedural history of this case has, in general, been set 
out above.

In the March 1999 decision, the Board denied the veteran's 
claims of entitlement to service connection for low back and 
thoracic spine disorders as not being well grounded.  In its 
June 2000 memorandum decision, the Court affirmed that 
portion of the March 1999 Board decision which denied the 
claims for service connection for thoracic spine and low back 
disorders.  The Court's judgment was entered on July 14, 
2000.  

In a February 2001 letter, the veteran's attorney asserted 
that the claims of entitlement to service connection for 
thoracic spine and low back disorders should be readjudicated 
in light of the enactment of the Veterans Claims Assistance 
Act of 2000.  The attorney argued that the denial of the 
veteran's claims for service connection for a thoracic spine 
and low back disorders as not well grounded became final on 
September 13, 2000, within the time period set forth in 
Section 7(b) of the Veterans Claims Assistance Act of 2000.  
The attorney argued that VA must therefore readjudicate these 
claims as if the denial had not been made.  

Pertinent legal authority

The Veterans Claims Assistance Act of 2000 [the VCAA] became 
law in November 2000.  This Act revised and amended 38 U.S.C. 
§ 5107 to eliminate the requirement that a claimant present a 
"well-grounded" claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

Section 7(b)(1) and (2) of the VCAA provides that in the case 
of a claim for benefits denied or dismissed under the laws 
administered by the Secretary of the VA that became final 
during the period beginning on July 14, 1999 and ending on 
November 9, 2000 (the date of the enactment of the VCAA), and 
was issued by the VA or a court because the claim was not 
well grounded (as that term was used in section 5107(a) of 
title 38, United States Code, as in effect during that 
period), the Secretary of the VA shall, upon the request of 
the claimant or on the Secretary's own motion, order the 
claim readjudicated under chapter 51 of such title, as 
amended by this Act, as if the denial or dismissal had not 
been made.   A claim may not be readjudicated under this 
subsection unless a request for readjudication is filed by 
the claimant, or a motion is made by the Secretary, not later 
than two years after the date of the enactment of this Act.  
Id.  

In VAOPGCPREC 3-2001, VA General Counsel clarified the 
provisions of Section 7(b) of the VCAA.  General Counsel 
indicated that under section 7(b) of the VCAA, the VA, upon 
request of the claimant or upon the motion of the Secretary 
of VA, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  General 
Counsel held that if readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  VAOPGCPREC 
3-2001.   VA, including the Board, is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 1991).

Section 7(b)(1) requires a claim to be readjudicated "as if 
the denial or dismissal had not been made."  The General 
Counsel indicated that this phrase must be understood to 
refer to the first such "denial or dismissal," as well as to 
encompass any decision at a later stage of the proceeding 
that did not reverse that original decision.  Thus, even if 
the agency of original jurisdiction's original denial or 
dismissal was affirmed, in turn, by the Board, the Court, and 
the Federal Circuit, if the claim is to be readjudicated as 
if the original denial had not occurred, all the subsequent 
decisions must also be treated as nonexistent, because there 
could not have been jurisdiction in the Federal Circuit (for 
lack of a Court decision), in the Court (for lack of a Board 
decision), or at the Board (for lack of an agency of original 
jurisdiction).  Because the entire process stems from that 
first decision, it is as if all the subsequent decisions, and 
the documents conferring the jurisdiction to render them, 
"had not been made."  The General Counsel noted that only the 
Veterans Benefits Administration (VBA) is authorized to 
initially adjudicate a claim for veterans benefits.  The 
Board, the Court and the Federal Circuit are all appellate 
bodies.  If the claim is to be readjudicated as if the 
original decision that the claim is not well grounded never 
existed, the claim must be developed and readjudicated in a 
VBA RO.  VAOPGCPREC 3-2001.

The General Counsel indicated that if the claimant wishes to 
appeal the decision made on readjudication under section 7(b) 
of the VCAA, he or she must start the appeal process anew and 
must file a timely notice of disagreement with the decision, 
even if the original decision had been appealed.  Not only 
the lowest decision rendered is vitiated by section 7(b) of 
the VCAA; because each level of adjudication subsumes the 
lower, appealed decision, when the lowest decision is 
rendered legally non-existent, all higher decisions on the 
issue must also evaporate.  The claimant is starting again 
with an agency of original jurisdiction decision, which may 
be appealed, and so forth.  This result comports with, rather 
than offends, the rule stated in Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), that there can be only one 
jurisdiction-conferring notice of disagreement for each issue 
raised by a claim. See, also, Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997); Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994).  

The original notice of disagreement relates to a decision on 
the issue of service connection that must be treated for 
purposes of the readjudication under section 7(b) as if it 
"had not been made," that is, as if it never existed.  Any 
notice of disagreement and later notice of appeal relating to 
that decision must also be treated as if they never existed, 
or there would be the anomalous situation of a jurisdiction-
conferring notice of disagreement with no underlying agency 
of original jurisdiction decision (and a jurisdiction-
conferring notice of appeal with no final Board decision).  
When VBA readjudicates the claim under section 7(b) the VCAA, 
it is acting as the agency of original jurisdiction, and 
there can be no preexisting jurisdiction-conferring notice of 
disagreement relating to its decision.  VAOPGCPREC 3-2001.

The General Counsel indicated that while section 7(b) of the 
VCAA gives the claimant the opportunity to have a finally 
denied claim readjudicated, nothing in the VCAA operates to 
permit the Board, Court or Federal Circuit to retain or 
reassume jurisdiction over that finally denied claim.  The 
original notice of disagreement was rendered a nullity by 
operation of statute, and any additional notice of 
disagreement filed to express disagreement with the decision 
after readjudication would be the only, rather than the 
second, jurisdiction-conferring notice of disagreement on 
that issue in the case.  VAOPGCPREC 3-2001.  Section 7(b) 
vitiates the decisions on the old claim, the claim becomes a 
pending claim, which must be adjudicated.  Therefore, any 
notice of disagreement filed in response to the new decision 
on that claim relates to that claim, not to the request for 
readjudication.  VAOPGCPREC 3-2001.

The General Counsel also held that the Board need not vacate 
any prior Board decision on a claim being readjudicated under 
section 7(b).  The Board would have no authority to vacate a 
decision that has been affirmed, and subsumed, by a Court 
decision.  Moreover, it appears to be unnecessary for the 
Board to vacate its decision, or for VA to move for recall of 
judgment in the Court or Federal Circuit, on every case to be 
readjudicated under section 7(b).  As a practical matter, as 
discussed above, the Board decision will be treated as if it 
has no effect.


Discussion

Initially, the Board finds that the veteran's attorney is 
authorized to request the Secretary of the VA to order the 
claims to be readjudicated as if the denial or dismissal were 
never made, since Section 7(b) of the VCAA specifically 
provides that a claimant may make such a request.  The Board 
also finds that the request is timely, since it was filed 
within two years of November 9, 2000, the date of the 
enactment of the VCAA.     

In the present case, the Board finds that the denials of the 
claims for service connection for thoracic spine and the low 
back disorders meet the criteria of Section 7(b) of the VCAA.   
The record shows that the denials of the claims were issued 
by a court, namely the United States Court of Appeals for 
Veterans Claims, because the claims were not well grounded.  
As noted above, the claims for service connection for a 
thoracic spine and low back disorders were denied as not well 
grounded in a Board decision dated in March 1999; the Board 
decision was affirmed by a decision of the Court dated in 
June 2000 and entered in July 2000.  Section 7(b) of the VCAA 
clearly states that the section applied to denials issued by 
a court.  The Board also points out that the General Counsel 
in the VAOPGCPREC 3-2001 indicated that the phrase "denial 
or dismissal," in Section 7(b) referred to the first such 
"denial or dismissal", as well as to any decision rendered 
at a later stage of the proceedings that did not reverse the 
original decision.   Such is the case here with respect to 
the Court's treatment of these two issues. 

The record shows that the denials of the claims for service 
connection for a thoracic spine and low back disorders became 
final between July 14, 1999 and November 9, 2000, which is 
the specific time period set forth in Section 7(b) of the 
VCAA.  See VCAA.  The veteran's attorney appears to be 
arguing that the claims for service connection for a thoracic 
spine and low back disorders became final on September 13, 
2000, because this is the date the Court decision became 
final.  The Board agrees that the date that the claims became 
final is September 13, 2000.  

The record shows that the veteran timely appealed the March 
1999 Board decision.  Under 38 C.F.R. § 20.1100 (b), final 
Board decisions are not subject to review except as provided 
in 38 U.S.C.A. §§ 1975 and 1984 and 38 U.S.C. chapters 37 and 
72.  38 C.F.R. § 20.1100 (2000).  In order to obtain review 
by the Court of a Board decision, a person adversely affected 
by such decision shall file a notice of appeal with the Court 
in 120 days after the date on which notice of the decision is 
mailed pursuant to 38 U.S.C.A. § 7104(e).  See 38 U.S.C.A. 
§ 7266 (West 1991).  

In the present case, the veteran filed a timely notice of 
appeal with respect to the March 1999 Board decision.  In a 
June 2000 memorandum decision, the Court affirmed the portion 
of the March 1999 Board decision which denied the claims for 
service connection for thoracic spine and low back disorders 
as not well grounded.  The judgment for this decision was 
entered on July 14, 2000.     

The Board finds that the Court's June 2000 memorandum 
decision became final on September 13, 2000.  38 U.S.C.A. 
§ 7291(a) provides that a decision of the United States Court 
of Veterans Appeals (re-named the United States Court of 
Appeals for Veterans Claims) (Court) shall become final upon 
the expiration of the time allowed for filing under section 
7292 of this title, a notice of appeal from such decision, if 
no such notice is duly filed within such time.  38 U.S.C.A. 
§ 7291 (West 1991).  38 U.S.C.A. § 7292 provides that after a 
decision of the United States Court of Veterans Appeals is 
entered in a case, any party to the case may obtain review of 
the decision with respect to the validity of any statute or 
regulation, any interpretation thereof, that was relied upon 
by the Court in making the decision.  Such a review shall be 
obtained by filing a notice of appeal with the Court within 
the time and in the manner prescribed for appeal to the 
United States Courts of Appeals for United States District 
Courts.  38 U.S.C.A. § 7292(a).  The time for appeal for 
court of appeals is, in any such action, suit, or proceeding 
in which the United States is a party, the time as to all 
parties is sixty days from such entry of such judgment.  See 
38 U.S.C.A. § 2107 (b) (West 1991).  


Thus, the pertinent statutes provide that the time period for 
filing an appeal for a decision of the Court is 60 days.  
Therefore, in the present case, the veteran did not file a 
notice of appeal with respect to the July 2000 Court judgment 
within 60 days, and therefore the Court's decision is final 
effective September 13, 2000, which is the day after the 60 
day time period expired.  This date is within the requisite 
time period as specified in Section 7(b) of the VCAA, which 
begins on July 14, 1999 and ends on November 9, 2000.    

The General Counsel indicated that if a claim is to be 
readjudicated as if the original denial had not occurred, all 
the subsequent decisions, such as a decision by the Board and 
the Court, must be treated as nonexistent.  

Based on the above analysis, the Board finds that the denials 
of the claims for service connection for thoracic spine and 
low back disorders meet the criteria of Section 7(b) even 
though the denial of such claims was affirmed by the Court.  
The Board accordingly refers such claims to the RO for 
readjudication and the Secretary of the VA should order 
readjudication of the claims as if the denials had not been 
made.  See VCAA.  

The Board notes that a referral to the RO, as opposed to a 
remand, of the claims of service connection for thoracic 
spine and low back disorders is appropriate.  The Board does 
not now have jurisdiction to over these claims.  Pursuant to 
38 U.S.C.A. § 7105(a), a request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000).  The Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993) indicated that 38 U.S.C.A. § 
7105 establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other agency of original jurisdiction before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows: "Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section.  Id. at 390-
391.    

If a claim is readjudicated pursuant to section 7(b) of the 
VCAA, the readjudication is made as if the original denial 
had not been made, and therefore, the original notice of 
disagreement must be treated as nonexistent.  See the 
discussion above concerning the VCAA and VAOPGCPREC 3-2001.  
Thus, since the original notice of disagreement was rendered 
a nullity by the VCAA, the Board does not have jurisdiction 
over these claims and cannot order a remand.  Consequently, 
the Board must refer these claims to the agency of original 
jurisdiction.  The Board notes that in the VAOPGCPREC 3-2001, 
the General Counsel indicated that the Board may refer cases 
potentially affected by Section 7(b) of the VCAA to the 
agency of original jurisdiction for handling under the VCAA.   

Furthermore, the proper entity to readjudicate the claims is 
the agency of original jurisdiction or the RO.  In the 
VAOPGCPREC 3-2001, the General Counsel held that the agency 
of jurisdiction should first readjudicate a claim under 
section 7(b) of the VCAA, not the entity which last 
adjudicated the claim.  VAOPGCPREC 3-2001.  Section 7(b) of 
the VCAA indicates that the claim, as described in 7(b)(2), 
should be readjudicated as if the denial or dismissal had not 
been made and all subsequent decisions must be treated as 
nonexistent. If the claim is to be adjudicated as if the 
original decision that the claim is not well grounded never 
existed, the claim must be developed and readjudicated at the 
RO.    The General Counsel noted that only the VBA is 
authorized to initially adjudicate a claim for veterans 
benefits.  VAOPGCPREC 3-2001.

The Board finally observes that a vacate of the March 1999 
Board decision is not required.  As discussed above, pursuant 
to Section 7 (b) of the VCAA, if a case is being 
readjudicated under Section 7(b), the decision will be 
treated as if it has no effect and all subsequent decisions, 
including Board decisions, are treated as nonexistent.  
Vacating a decision which is legally nonexistent would serve 
no useful purpose.   

FINDINGS OF FACT

1.  The veteran's service-connected epididymitis and right 
hydrocele is principally manifested by atrophied testes with 
orchialgia and sensitivity and pain upon palpation.  

2.  The veteran has loss of use of a creative organ due to an 
absence of spermatozoa, which was established by biopsy.    


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for epididymitis 
and right hydrocele status post operative with residual 
chronic pain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.20, 4.115b, Diagnostic Code 7523 
(2000). 

2.  The criteria for an award of special monthly compensation 
for the loss of use of a creative organ have been met.  38 
U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350(a) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of 10 percent for epididymitis for right hydrocele 
and entitlement to special monthly compensation for loss of 
use of a creative organ.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issues on appeal.  


Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the function affected, but the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies should be avoided, as should the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor should ratings assigned to organic diseases or 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000). 

The schedular criteria

Under 38 C.F.R. § 4.115b, Diagnostic Code 7525 [chronic 
epididymo-orchitis], a 10 percent evaluation is assigned for 
long-term drug therapy requiring one to two hospitalizations 
per year and/or requiring intermittent intensive management.  
A 30 percent evaluation is warranted for recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2000).

Under Diagnostic Code 7523 [complete atrophy of the testes], 
a 10 percent evaluation is warranted for atrophy of one teste 
and a 20 percent evaluation is warranted for atrophy of both 
testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000).  
The schedule indicates that disabilities rated under 
Diagnostic Code 7523 should be reviewed for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350.   


Special Monthly Compensation

Special monthly compensation is awarded to a veteran based on 
a wartime disability.  The rate of special monthly 
compensation awarded depends upon the severity of the 
disability.  The rating levels of special monthly 
compensation are established in 38 U.S.C. § 1114 and 38 
C.F.R. § 3.350 (2000).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 1991 and 
Supp. 2000 ); 38 C.F.R. § 3.350(b) (2000). 

The provisions of 38 C.F.R. § 3.350 provide that special 
monthly compensation under 38 U.S.C. 1114(k) is payable for 
loss of use of one or more creative organs.  Loss of creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  Loss or 
loss of use traceable to an elective operation performed 
subsequent to service, will not establish entitlement to the 
benefit.  If, however, the operation after discharge was 
required for the correction of a specific injury caused by a 
preceding operation in  service, it will support 
authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.  
38 C.F.R. § 3.350 (2000). 

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's service medical records show that the veteran 
was seen with complaints of sterility in 1991.  Following a 
workup for sterility, azoospermia was diagnosed in June 1991.  
The urology clinic record indicates that no sperm cells were 
seen in the semen profile.  A December 19991 service medical 
record reflects a diagnosis of chronic testicular tenderness.  
A January 1992 urology clinic record reflects a diagnosis of 
epididymitis.  The veteran underwent a biopsy of the right 
and left testicles.  The diagnosis was azoospermia and right 
paradidymal focal hydrocele.  An October 1993 service medical 
record reflects a diagnosis of epididymitis.  

A July 1994 VA examination report indicates that the veteran 
had a long history of pain in the epididymis.  He reported 
having a feeling of discomfort after sexual intercourse.  On 
examination, the veteran's testes were observed to be quite 
small.  There was slight tenderness to palpation along the 
spermatic cord.  There was no hydrocele noted.  The diagnosis 
was status post workup for sterility, azoospermia found and 
slight tenderness to palpation of the epididymis.  

The veteran was accorded a personal hearing in November 1995.  
At that time, he testified that he felt pressure in his right 
testicle.  [Hearing transcript, page 12].  The veteran 
testified that was in constant pain, and that sexual 
intercourse was difficult due to the sensitivity.  [page 12].   

A December 1995 VA examination report indicates that the 
veteran was evaluated for infertility in service.  The 
veteran underwent a vasogram and a bilateral testicular 
biopsy.  It was noted that maturation arrest was felt to the 
etiology of the subfertility and azoospermia.  The veteran 
reported that since that time, he had a continuous dull 
aching pain in the testes that varied in degree of 
discomfort.  The veteran reported having periodic swelling in 
the scrotum and increased pain.  On examination, the testes 
were described as extremely small and extremely sensitive.  
It was noted that the slightest amount of palpation caused 
discomfort.  There were no nodularities felt within the 
testes and the epididymi were not palpable.  The examiner 
indicated that everything seemed to be extremely atrophic and 
small including the epididymal.  There were no sperm 
granulomas or spermatocele-type lesions palpated.  The vasa 
was palpable.  The examiner noted that it was hard to examine 
the veteran due to the veteran's sensitivity.  There was 
atrophy present in both testes.  The testes were 
approximately 1 by 1/14 centimeters in size.  There was even 
soft consistency with no firm nodularity.  The diagnostic 
impression was orchialgia.  The examiner indicated that the 
veteran had atrophied testes.  

Analysis

Initial matters

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of his claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, including 
presenting personal testimony at a hearing before the RO in 
November 1995.  The Board notes that the veteran was afforded 
VA examinations in July 1994 and December 1995.  The Board is 
aware of no additional evidence which may be pertinent to an 
informed decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.    

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim and 
the RO met its duty to assist the veteran.  VCAA [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

The Board notes in passing that the Court's June 2000 
Memorandum Decision identified no specific defects in the 
Board's March 1999 decision with respect to the assignment of 
an increased rating of 20 percent for the veteran's 
disability.  The only basis for remand stated was the Board's 
failure to consider the issue of entitlement to special 
monthly compensation for loss of use of a creative organ 
under 38 U.S.C.A. § 1114 (k) (West 1991).  The Board points 
out that the essential facts in this matter have not changed 
since the Board's March 1999 decision and in their pleadings 
before the Court, the parties have not identified any 
additional evidence existing beyond that already of record.  
The Board is also acutely aware of its responsibility under 
applicable statute and precedent to provide a timely decision 
as to this remanded claim.  See § 302 of the Veterans 
Benefits Improvement Act of 1994; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999); Friscia v. Brown, 7 Vet. App. 294 
(1994).  Thus, the Board finds that a remand is not necessary 
in this matter and the Board may proceed with a decision on 
the merits.  

In its decision, the Court appeared to indicate that the 
issue of entitlement to special monthly compensation was part 
and parcel of the veteran's increased rating claim.  Indeed, 
this was the reason for the Court's vacating the Board's 
March 1999 decision pertaining to an increased rating for 
epididymitis.  However, for the sake of convenience, the 
Board has elected to treat the special monthly compensation 
issue as separate and apart from the increased rating issue.  
The Board believes that this does no prejudice to the 
veteran, especially in light of the outcome. 

Entitlement to a disability evaluation in excess of 10 
percent for epididymitis with right hydrocele

Assignment of diagnostic code

The RO has assigned a 10 percent evaluation to the veteran's 
service-connected epididymitis with right hydrocele under the 
provisions of Diagnostic Code 7525 [epididymo-orchitis, 
chronic only].  Under this diagnostic code, the disability is 
rated as a urinary tract infection under 38 C.F.R. § 4.115a.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525.    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that Diagnostic Code 7525 is not the most 
appropriate analogous code for evaluating the veteran's 
epididymitis and right hydrocele based on the evidence of 
record.  Since the veteran's service-connected disability is 
manifested by testicular atrophy, the Board finds that 38 
C.F.R. § 4.115b, Diagnostic Code 7523 [complete atrophy of 
the testes] is the more appropriate analogy for evaluation.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000). 

Application of rating code

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 20 percent disability evaluation under 
Diagnostic Code 7523.  The medical evidence of record shows 
that upon VA examination in July 1994, the testes were 
described as "quite small".  Upon VA examination in 
December 1995, the testes were described as "extremely 
small".  The examiner indicated that everything seemed to be 
extremely atrophic and small, including the epididymal.  The 
examiner indicated that the there was atrophy present in both 
testes.  The testes were approximately 1 by 1/14 centimeters 
in size.  The examiner indicated that the veteran had 
atrophied testes.  Additionally, the examining physician 
noted that he could not feel or observe anything to account 
for the veteran's atrophied testes. 

Based on the foregoing clinical findings, and applying the 
benefit of the doubt rule, the Board finds that an increased 
rating of 20 percent is warranted under Diagnostic Code 7523.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Potential application of other diagnostic codes

As discussed in detail above, the Board believes that 
Diagnostic Code 7523 is the most appropriate for rating the 
veteran's service-connected disability.  However, the 
veteran's disability may be also rated under Diagnostic Code 
7525 [epididymo-orchitis, chronic only].  As noted above, the 
RO had previously rated the veteran's disability under this 
diagnostic code. 

A disability evaluation in excess of 20 percent is available 
under Diagnostic Code 7525.  A 30 percent evaluation is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525.  

In the present case, the medical evidence does not establish 
that the veteran has recurrent symptomatic infection 
requiring drainage or hospitalization.  The VA examination 
reports are silent for findings of infection.  There is no 
evidence that the veteran has been hospitalized for this 
disorder other than the hospitalization required for the 
biopsy in service in 1992.  There is no evidence that the 
disability requires continuous intensive management.  Indeed, 
at the hearing before the RO in November 1995, the veteran 
stated that he has not had any treatment for this disorder 
since service separation.  [transcript, page 13].  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of a 30 percent evaluation under Diagnostic 
Code 7525.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that in cases, such as this one, in which an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings".

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 20 percent disability 
rating effective from February 2, 1994, the day after the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(2000).  In essence, there is no evidence that the veteran's 
service-connected disability has appreciably changed during 
this time period.  


Conclusion

In summary, a 20 percent disability evaluation for the 
service-connected epididymitis with right hydrocele is 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly granted.  

Entitlement to Special Monthly Compensation for loss of use 
of creative organ

The veteran and his representative assert that entitlement to 
special monthly compensation is warranted because the veteran 
has loss of use of a creative organ.  The Board notes that as 
discussed in detail above, the service-connected epididymitis 
with right hydrocele is rated under Diagnostic Code 7525.  
The rating schedule provides that disorders rated under 
Diagnostic Code 7525 should be reviewed for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350.  See 
38 C.F.R. §§  4.11a and 4.11b.  

The medical evidence of record establishes that the veteran 
has loss of use of a creative organ due to the service-
connected epididymitis with right hydrocele.  The veteran's 
service medical records show that in June 1991, the veteran 
underwent evaluation for sterility.  An urology clinic record 
indicates that no sperm cells were seen in the semen profile.  
In January 1992, the veteran underwent a biopsy of the right 
and left testicles.  The diagnosis was azoospermia and right 
paradidymal focal hydrocele.  The July 1994 VA examination 
report reflects a diagnosis of status post workup for 
sterility, azoospermia found.  The December 1995 VA 
examination report indicates that the examiner noted that the 
service medical records indicated that maturation arrest of 
the testes was felt to be the etiology of the veteran's 
subfertility and azoospermia.   

In light of this evidence, the Board finds that the evidence 
of record demonstrates the requisite objective manifestations 
for special monthly compensation for loss of use of a 
creative organ under 38 C.F.R. § 3.350(a)(1)(i)(c).  The 
medical evidence of record establishes that the veteran has 
an absence of spermatozoa due to his service-connected 
disability; this has been established by biopsy.  The benefit 
sought on appeal is accordingly granted.  


ORDER

Entitlement to a 20 percent disability evaluation for 
epididymitis with right hydrocele is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to special monthly compensation for loss of use 
of a creative organ is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

